UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 22, 2007 WINLAND ELECTRONICS, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation) 1-15637 (Commission File Number) 41-0992135 (IRS Employer Identification No.) 1950 Excel Drive Mankato, Minnesota 56001 (Address of Principal Executive Offices) (Zip Code) (507)625-7231 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item1.01 Entry into a Material Definitive Agreement. Item9.01 Financial Statements and Exhibits. SIGNATURE Amendment No. 10 to Credit Agreement and Exhibit B thereto. Table of Contents Item1.01 Entry into a Material Definitive Agreement. On October 22, 2007, Winland Electronics, Inc. and M&I Marshall & Illsley Bankexecuted Amendment No.10 to the Credit and Security Agreement dated June30, 2003, with an effective date of September 30, 2007.
